                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

KIREE GOLDEN,                       :
                  Petitioner,       :
                                    :
            v.                      :                 No. 2:19-cv-00861
                                    :
ROBERT MARSH;                       :
THE DISTRICT ATTORNEY OF THE        :
COUNTY OF PHILADELPHIA; and         :
THE ATTORNEY GENERAL OF THE         :
STATE OF PENNSYLVANIA,              :
            Respondents.             :
____________________________________

                                            ORDER

       AND NOW, this 8th day of August, 2019, upon consideration of the Petition for Writ of

Habeas Corpus, ECF No. 1; Respondents’ Motion to Stay Proceedings Pending Resolution of

Petitioner’s State Post-Conviction Proceedings, ECF No. 9; the Report and Recommendation

issued by Magistrate Judge Thomas J. Rueter on July 15, 2019, ECF No. 10; and in the absence

of objections, 1 IT IS HEREBY ORDERED THAT:



1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the United
States Court of Appeals for the Third Circuit has held that it is better practice to afford some
level of review to dispositive legal issues raised by the report. Henderson v. Carlson, 812 F.2d
874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are filed, the
district court need only review the record for plain error or manifest injustice.” Harper v.
Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See also
Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016) (holding
that even when objections are filed, district courts “are not required to make any separate
findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28
U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (explaining that in
the absence of a timely objection, the court should review the magistrate judge’s report and
recommendation for clear error). The district court may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1)(C).
                                                    1
                                                 080719
       1.      The Report and Recommendation, ECF No. 10, is APPROVED and

ADOPTED.

       2.      Respondents’ Motion to Stay Proceedings Pending Resolution of Petitioner’s

State Post-Conviction Proceedings, ECF No. 9, is GRANTED.

       3.      This case is STAYED.

       4.      This case is REMANDED to Magistrate Judge Thomas J. Rueter for a Report and

Recommendation once the state court proceedings have concluded.

       5.      Pursuant to Local Civil Rule 72.1.IV(c), all issues and evidence shall be presented

to the United States Magistrate Judge, and that new issues and evidence shall not be raised after

the filing of the Report and Recommendation if they could have been presented to the United

States Magistrate Judge.

       6.      Petitioner and Respondents shall monitor the state court proceedings and

immediately notify the court upon their conclusion.




                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr._______
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                2
                                             080719
